Citation Nr: 1236321	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to January 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the claim sought.

There are no records in Virtual VA that pertain to this issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error that may have been committed with respect to either the duty to notify or assist was harmless and need not be further discussed.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file and in Virtual VA, which includes his written contentions, service treatment records, Social Security Administration records, and VA medical records.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for any current disability for which it is shown was caused by a disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing entitlement to service connection for PTSD consists of medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. 3.304(f)(1) (2011); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  Previously, 38 C.F.R. § 3.304(f) only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and that his symptoms are related to the claimed stressor.  The amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.

The Veteran's separation record indicates that he served in central Burma and China during World War II.  The Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy.  The appellant's Transcript From Enlisted Record does not indicate he received any combat-related awards or medals.  The Veteran has alleged that he witnessed dead Japanese soldiers and lynched African-American soldiers, and that he suffered racism and violence himself as an African-American soldier.  Unfortunately, the Veteran was unable to provide sufficient evidence to perform the requisite searches to corroborate his stressors.

Within months of his separation from active duty, in May 1947, the Veteran was hospitalized with complaints of pains in his body and the sensation of bugs crawling under his skin.  He reported that the crawling sensation had been present since he returned from overseas last fall.  The physicians found that the Veteran's problem was chiefly a psychiatric one.  He was diagnosed with moderate psychoneurosis, with anxiety and hysteria.

In February 2010, the Veteran was seen by VA for mental health treatment.  The Veteran was diagnosed with chronic PTSD and Dementia.  The psychologist noted that the Veteran suffered from dementia and became highly emotional when trying to remember his numerous traumatic combat experiences from World War II.  He further noted that since the Veteran had not been able to provide more specific information regarding his verifiable stressors that caused his PTSD, it was his professional opinion that since the claimant did not suffer from a personality disorder, VA should be willing to grant him the benefit of the doubt and accept that he experienced numerous traumatic incidents causing PTSD, which would be consistent with the historical record of the horrific incidents that define the Pacific Theatre in World War II.  The psychologist also commented that the Veteran showed no evidence of manipulation or malingering, and did not suffer from a personality disorder; therefore, the facts of his case may be taken at face value to represent the truth as he reported it.

In September 2010, the Veteran was seen again by VA for mental health treatment.  The psychologist reiterated his opinion that VA should afford the Veteran the benefit of the doubt in accepting his account of suffering numerous traumatic incidents during his service in World War II.  The psychologist also noted that at the time of discharge from the VA Hospital in June 1947, the Veteran had been given a diagnosis of psychoneurosis, anxiety, and hysteria, which is consistent with a diagnosis, in today's diagnostic classification of PTSD.  The VA examiner found that this evidence supported the Veteran's appeal for his claim of entitlement to service connection for PTSD.  The Veteran was again diagnosed with severe, chronic PTSD.

In November 2010, the Veteran underwent a VA examination.  The examiner asked the Veteran to tell him about his medical and psychiatric history, and he started pounding on his leg, crying, and screaming.  It, therefore, became very difficult to elicit a history from the Veteran.  The Veteran was unable to answer the questions about flashbacks and nightmares.  The examiner diagnosed the Veteran with dementia.  Regarding PTSD, the examiner opined that the Veteran may have PTSD, but as his answers to his questions were incomplete, it was hard to make the specific diagnosis.  The signs and symptoms that he did have nightmares and flashbacks were strongly suggestive of PTSD.  The examiner found that in all likelihood, the Veteran had PTSD, but the diagnosis could not be made absolutely.  He found that it was more likely than not that the Veteran had PTSD.

Regarding a diagnosis of PTSD, the evidence clearly reflects a current diagnosis, both by the appellant's treating psychologist and the November 2010 VA examiner who opined that it was more likely than not that the Veteran had PTSD.

Regarding his stressor, the Board acknowledges that the Veteran has not provided enough information to obtain an absolute corroboration of his stressor.  The Veteran also has a diagnosis of dementia which has affected his ability to adequately describe his stressors in sufficient detail.  The Veteran's treating VA psychologist, however, has found the appellant to be credible and able to adequately describe stressors consistent with his World War II service that resulted in his PTSD.  Considering this, along with the Veteran's diagnosis of PTSD (then classified as psychoneurosis) within only months after separation, the evidence is in favor of finding that the appellant's current diagnosis of PTSD is related to his experiences in service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102.

Given the facts noted above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f), are met.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


